— In a proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Deutsch, J.), dated April 10, 1984, which, upon a fact-finding order of the Family Court, Nassau County (Dempsey, J.), dated October 26, 1983, finding that the appellant had committed acts which, if done by an adult, would have constituted the crimes of attempted arson in the second degree and criminal mischief in the fourth degree, upon her plea of guilty, imposed a one-year term of probation. The appeal brings up for review the fact-finding order dated October 26, 1983.
Order reversed, on the law and as a matter of discretion in the interest of justice, without costs or disbursements, fact-finding order vacated, and petition dismissed.
As the Corporation Counsel concedes, the allocution conducted at the fact-finding hearing on which the challenged order was based was inadequate because the Family Court failed to comprehensively apprise the appellant of her various constitutional and statutory rights or of the consequences of a waiver thereof (see, People v Gina M. M., 40 NY2d 595; Matter of Schlena P., 98 AD2d 750; Matter of Randy H., 91 AD2d 685); therefore, reversal is mandated. Since the appellant has already served the one-year term of probation imposed at the dispositional hearing, we see no benefit to be gained from a remittitur for a new fact-finding determination. We have examined the appellant’s remaining contention and find it to be without merit. Mangano, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.